Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite a “continuously woven” cloth. Applicant has not pointed to support for such an amendment nor has Examiner found support for such an amendment. Applicant is advised to either point to support for such an amendment in the specification as originally filed or remove such limitation. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dua et al. (PG Pub. 2013/0260104) as evidenced by Dua et al. (PG Pub. 2012/0279260).
Regarding claim 4, Dua et al. teach a method for producing a cloth and a cloth product comprised of thermally fusible fibers and fibers having a higher melting point than the thermally fusible fibers at a predetermined ration thereof wherein the cloth product consists of a single continuously woven piece of main cloth including a first region and second region having a greater degree of fusion than the first region wherein the thermal fusion fiber comprises a core portion and a sheath portion which covers the outer periphery of the core portion [0076, 0098, 0162]. The thermally fusible fiber comprises a core portion and a sheath portion which covers the outer periphery of the core portion. It is clear that the sheath portion has a melting point lower than that of the core portion or in the alternative, it would have been obvious to one of ordinary skill in the art based on the teachings of Dua et al., the sheath portion has a melting point lower than that of the core portion as is also known in the art to form a fusible portion and a non-fusible portion. This also evidenced by PG Pub. 2012/0279260 which is commonly assigned to Nike and by the same inventor Dua that is used to reject the present claims. The main cloth is woven and the second region is positioned in a region requiring greater strength (reinforcement) than other regions [Fig. 16 and 0162]. Apart made of an additional cloth that is directly affixed to the main cloth is sewed to the main cloth as shown to shirt in figures and also it would have been obvious to one of ordinary skill in the art to sew an additional cloth to the main cloth as is known in the art to make an article. Dua et al. teach the cloth can be used in any of a number of articles and teaches bag in 0001 and therefore it is clear or in the alternative obvious to one of ordinary skill in the art Dua et al. teach bags and/or to use the cloth in a bag to provide reinforcement in desired areas. Dua et al. teach the second region being on the outer surface in Fig. 45 and further it would have been obvious to one of ordinary skill in the art to use the second regions on the outer surface it any location where reinforcement was needed. 
Claims 6-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (PG Pub. 2013/0260104) as evidenced by Dua et al. (PG Pub. 2012/0279260).
Regarding claim 6, Dua et al. teach a method for producing a cloth comprising the steps of providing a cloth consisting of a single continuously woven piece of main cloth comprising thermally fusible fibers and fibers having a higher melting point than the thermally fusible fibers at a predetermined ratio thereof. Dua et al. teach heating a predetermined region of the main cloth to increase the degree of thermal fusion thereof compared to the other regions of the main cloth and that the main cloth is woven. Dua et al. teach use of other methods other than heated platens and teaches it is advantageous to not heat regions of the cloth that do not need to be and therefore, it would have been obvious to one of ordinary skill in the art to heat the predetermined region of the main cloth while folding the other regions of the main cloth on an opposite side of a surface to be thermally fused in the predetermined region in order to not heat the other areas as taught by Dua et al. Dua et al. teach a part made of an additional cloth that is directly affixed to the main cloth is sewn to the main cloth. In the alternative, it would have been obvious to one of ordinary skill in the art to sew an additional cloth to the main cloth as is known in the art to make an article.
Regarding claim 7, the thermally fusible fiber comprises a core portion and a sheath portion which covers the outer periphery of the core portion. It is clear that the sheath portion has a melting point lower than that of the core portion or in the alternative, it would have been obvious to one of ordinary skill in the art based on the teachings of Dua et al., the sheath portion has a melting point lower than that of the core portion as is also known in the art to form a fusible portion and a non-fusible portion. This also evidenced by PG Pub. 2012/0279260 which is commonly assigned to Nike and by the same inventor Dua that is used to reject the present claims. 
Regarding claim 9. Dua et al. are silent regarding the claimed dyeing or drying of the fabric. However, it is well known in the art to dye and dry fabrics and would have been more than obvious to one of ordinary skill in the art at the time of the invention to dye and/or dry the fabric in order to make it aesthetically pleasing and process the fabric per conventional methods. 
Regarding claims 11-12, Dua et al. teach the number of thermally fusible fibers is a results effective variable and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount through routine experimentation in order to affect the degree of fusion and fabric properties. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount through routine experimentation in order to affect the degree of fusion and fabric properties.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789